Case 1:20-cv-25231-RNS Document 21 Entered on FLSD Docket 02/19/2021 Page 1 of 1




                               United States District Court
                                         for the
                               Southern District of Florida

   Doug Longhini, Plaintiff,               )
                                           )
   v.                                      )
                                             Civil Action No. 20-25231-Civ-Scola
                                           )
   Dade Plaza North, LLC, and others,      )
   Defendants.                             )
                                   Order of Dismissal
         Plaintiff Doug Longhini and Defendant Subway 30425, Inc. have
  dismissed this matter with prejudice in accordance with Federal Rule of Civil
  Procedure 41(a)(1)(A)(ii). (Joint Stip. for Dismissal with Prejudice, ECF No. 20.)
         The case remains open because the Plaintiff has not settled or dismissed
  his claims against Defendants Dade Plaza North, LLC and Wing Team, LLC.
        Done and ordered in Miami, Florida, on February 18, 2021.


                                                ________________________________
                                                Robert N. Scola, Jr.
                                                United States District Judge
